Citation Nr: 1307648	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  08-36 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial schedular disability rating for degenerative disc disease of the cervical spine, status post fusion (cervical spine disability) in excess of 30 percent for the period from June 30, 2006.

2.  Entitlement to an extra-schedular evaluation in excess of 10 percent for cervical spine disability for the period prior to June 22, 2006.

3.  Entitlement to an extra-schedular evaluation for cervical spine disability for the period from June 22, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from September 1968 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In a February 2007 rating decision, pursuant to a December 2006 Board decision, the RO in pertinent part granted service connection for degenerative disc disease of the cervical spine, and assigned that disability a 10 percent rating effective from January 8, 2002 to July 11, 2002; a temporary total evaluation pursuant to 38 C.F.R. § 4.30 from July 12, 2002 to August 31, 2002; a 10 percent evaluation from September 1, 2002 to June 29, 2006; and a 20 percent evaluation from June 30, 2006. 

In the February 2007 rating decision the RO also granted service connection for left ulnar and medial nerve entrapment and right ulnar and medial nerve entrapment, service connection for both disabilities granted as associated with the degenerative disc disease of the cervical spine, and each assigned a 10 percent disability rating effective from January 8, 2002.

During the appeal, in a March 2011 rating decision, the RO in pertinent part: (1) increased the rating for left ulnar and medial nerve entrapment from 10 to 20 percent, effective February 14, 2011; (2) increased the rating for right ulnar and medial nerve entrapment from 10 to 30 percent, effective February 14, 2011; and (3) granted a temporary total evaluation pursuant to 38 C.F.R. § 4.30 from June 21, 2010 to August 31, 2010.  The two periods of a temporary total evaluation under 38 C.F.R. § 4.30, from July 12, 2002 to August 31, 2002, and from June 21, 2010 to August 31, 2010, are not part of the claim on appeal.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in May 2011.

In a September 2011 decision the Board in pertinent part (1) denied a rating for cervical spine disability in excess of 10 percent prior to June 30, 2006; and (2) granted a 30 percent rating for cervical spine from June 30, 2006.  In that decision, based on the Veteran's withdrawal of his claims, the Board dismissed claims for increased ratings for right ulnar median nerve entrapment and for left ulnar median nerve entrapment.  The decision also denied entitlement for an earlier effective date for service connection for (1) cervical spine disability, (2) right ulnar median nerve entrapment and (3) left ulnar median nerve entrapment.

In the September 2011 decision the Board remanded issues of entitlement to extraschedular ratings for service-connected cervical spine disability, before and from June 30, 2006, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In an October 2011 rating decision the RO effectuated the Board's grant of a 30 percent rating for the cervical spine disability for the period from June 30, 2006.

In November 2012 the Director, Compensation Service of VA granted entitlement to an extra-schedular evaluation of 10 percent for the period from January 8, 2002 to June 22, 2006 for the Veteran's cervical spine disability; and denied entitlement to an extra-schedular evaluation for the period thereafter.  

In light of the November 2012 decision of the Director, Compensation Service, in a November 2012 rating decision, the RO increased the assigned rating for the period prior to June 30, 2006 for the cervical spine disability from 10 to 20 percent on the basis of extra-schedular evaluation, and denied any increase on that basis from June 30, 2006.

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court) from the Board's September 2011 decision.  In an April 2012 Order, the Court granted a March 2012 joint motion by the parties, and ordered that the Board's September 2011 decision as to the part that denied entitlement to a disability rating in excess of 30 percent from June 30, 2006 be remanded for action consistent with the joint motion. 

The Veteran has raised a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and his increased rating claim includes this theory of entitlement.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO has deferred the claim to complete additional development and the issue is not ripe for Board review.


FINDINGS OF FACT

1.  VA examination of the Veteran's cervical spine disability in May 2005 found: normal lordosis; normal posture; normal gait; no spasm; no weakness; no postural abnormalities; no fixed deformity; no ankylosis; sensory examination was intact; reflexes were present; negative Waddell's test.

2.  VA examination of the Veteran's cervical spine disability in June 2006 found:  cervical spine right lateral flexion with spasm, weakness and tenderness, no abnormal posture or fixed deformity or abnormality of the cervical spine musculature; and bilateral arm muscle atrophy and numbness, spasm, weakness, positive Lasegue's sign bilaterally, and positive Waddell's test.

3.  The Veteran's cervical spine disability is shown to be productive of favorable ankylosis of the entire cervical spine; there is no evidence of unfavorable ankylosis, incapacitating episodes, or associated objective  neurologic abnormalities other than right ulnar median nerve entrapment and left ulnar median nerve entrapment.

4.  For the period prior to June 22, 2006, the extra-schedular 10 percent assigned is adequate to compensate for factors not contemplated by the schedular criteria.   

5.  For the period from June 22, 2006, there is no basis for an extra-schedular award.


CONCLUSIONS OF LAW

1.  For the period from June 30, 2006, the criteria for a schedular rating in excess of 30 percent for cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2012).

2.  For the period prior to June 22, 2006, the criteria for an extra-schedular rating in excess of 10 percent for cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.321(b)(1) (2012).

3.  For the period from June 22, 2006, the criteria for an extra-schedular rating for cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.321(b)(1) (2012).


THE VETERANS CLAIMS ASSISTANCE ACT of 2000 (VCAA)

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed .  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The RO has obtained the Veteran's service treatment records, VA and private medical treatment records, and the Veteran's Social Security Administration disability determination and the records considered in that determination.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.   

 VA examinations were conducted during the pendency of the claim in May 2005, June 2006 and February 2011.  The Veteran has not argued, and the record does not reflect, that the examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
 
There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Schedular Evaluation for Cervical Spine Disability

Applicable Law 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating-"staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

Even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2012).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).     

Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Vertebrae are considered groups of joints.  As for joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca, at 206-07. 

The RO has evaluated the appealed cervical spine disability rating under rating criteria for evaluating the musculoskeletal system.  Under 38 C.F.R. § 4.71a (2012).  38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the criteria for rating disabilities of the spine.  Effective September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to Diagnostic Code 5293 (now reclassified as Diagnostic Code 5243) for intervertebral disc syndrome.  

If a regulation is amended, and the amended regulation is more favorable to the claimant, then the retroactive reach of the regulation is governed by 38 U.S.C.A. § 5110(g) which provides that VA may, if warranted by the facts of the claim, award an increased rating based on a change in law retroactive to, but no earlier than, the effective date of the change.  Pursuant to 38 U.S.C.A. § 7104, the Board's decisions must be based on consideration of all evidence and material of record, rather than merely evidence which pre-dates or post-dates a pertinent change to VA's rating schedule.  VAOPGCPREC 3-2000.

Importantly, the General Counsel also held that if the amended regulation is more favorable to the claimant's case, then the Board should apply the amended regulation to rate the Veteran's disability for periods from and after the effective date of the amendment, and should apply the prior version of the regulation for any period preceding the effective date of the amendment.

There is no medical evidence, prior to the effective date of the revised regulations, which, under the previous regulations, would, based on consideration of all evidence of record and on any basis, warrant a rating in excess of 30 percent for the cervical spine disability at any time from June 30, 2006. 
 
The revised regulations no longer require the orthopedic and neurologic manifestations to be evaluated separately and then combined.  Rather, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment-and in the Veteran's case radiculopathies of the upper extremities-are to be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Further, effective September 26, 2003, Diagnostic Code 5293 for intervertebral disc syndrome was renumbered as Diagnostic Code 5243.  Under the revised criteria for rating all spine disabilities, to include intervertebral disc syndrome, set forth in a General Rating Formula for Diseases and Injuries of the Spine. See 68 Fed. Reg. 51,454-51,458 (August 27, 2003).  Under the current rating criteria, intervertebral disc syndrome is now evaluated by either of two alternative methods.  First, the disability could be rated on the basis of the total duration of incapacitating episodes over the previous 12 months discussed above.  Alternatively, intervertebral disc syndrome could be rated by combining under 38 C.F.R. § 4.25 separate evaluations for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.

Finally, the revised criteria provide higher ratings than that of the prior version.  The Veteran's cervical spine disability is evaluated for limitation of motion of the cervical spine under 38 C.F.R. § 4.71a, Diagnostic Code 5243 which now provides up to a 100 percent rating (vice 60 percent under the prior version; as well as a separate set of ratings of up to 70 percent for associated neurological abnormalities of the upper extremities, under 38 C.F.R. § 4.124a, Diagnostic Code 8516, where under the prior criteria, such was not permitted.  

The combined rating assignable under these revised codes, offering separate ratings for limitation of motion and associated neurologic abnormalities of the cervical spine disability, substantially exceeds the comparable rating assignable for intervertebral disc syndrome under the relevant diagnostic criteria of the old version, under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).
 
For two reasons, the Board will apply the amended regulations, rather than the prior regulations to rate the Veteran's cervical spine disability for the period from June 30, 2006.  

First, the revised regulations are potentially more favorable to the claimant.

Second, a May 2005 examination clearly and unequivocally demonstrates that the Veteran, at that time, was not entitled to more than a 30 percent rating under the prior regulations and, thus, there is no basis to apply the old regulations for the manifestations demonstrated in the June 2006 examination which, the Veteran argues, meets the criteria for a higher rating under the old regulations.    

The Veteran's service-connected degenerative disc disease of the cervical spine, status post fusion, is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, the diagnostic code for evaluating intervertebral disc syndrome.  

Under the revised criteria that is in effect from September 26, 2003, disabilities of the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Under the General Rating Formula, spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, are evaluated according to the criteria below.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right rotation are zero to 80 degrees.
The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2012).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the spine rating claims on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  There are separate disability ratings in effect for neurologic impairment associated with the Veteran's cervical spine disability, identified as (1) right ulnar and medial nerve entrapment associated with degenerative disc disease of the cervical spine, status post fusion, and (2) left ulnar and medial nerve entrapment associated with degenerative disc disease of the cervical spine, status post fusion.  

During the pendency of the Veteran's appeal, the RO assigned compensable staged disability ratings for periods since June 30, 2006, including periods of 100 percent ratings under 38 C.F.R. § 4.30, for both of these ulnar and medial nerve entrapment disabilities.  However, at the Veteran's May 2011 Travel Board hearing, he withdrew from appeal the claims for higher ratings for these two disabilities, and those claims were thereby dismissed in the September 2011 Board decision.  Thus, the Board will not consider further the evaluation of these two associated objective neurologic abnormalities.

As part of the current appeal the Board has, however, considered whether there is present, and if so, the extent, of any other separate objective neurologic abnormalities associated with the service-connected cervical spine disability.  The Board has reviewed the pertinent competent evidence of record including VA and private treatment records, and the reports of VA examinations during the appeal period.  The treatment records do not contain evidence materially inconsistent with that contained in the VA examination reports.

Facts and Analysis

VA examination of the Veteran's cervical spine disability in May 2005 found: normal lordosis; normal posture; normal gait; no spasm; no weakness; no postural abnormalities; no fixed deformity; no ankylosis; sensory examination was intact; reflexes were present; negative Waddell's test.

The report of a June 30, 2006 VA examination shows that the Veteran reported complaints of continuous numbness from his medial elbows radiating down to his wrists and his hands secondary to having foraminotomies at the C6-7 level in December 2002.  The report contains a worksheet indicating the Veteran had pain located in the paracervical area radiating to the shoulders and to the arms medial elbows, and hands.  The pain was constant, throbbing, and was 6/10 in intensity.  The Veteran's treatment included oxycodone and methadone as needed.  Associated features were numbness in the arms and hands.  The Veteran did not use a brace and did not have any functional limitation in walking.  The report notes that the Veteran had a fusion of C5-C6 in 1984.

Examination of the cervical spine revealed a mild lateral displacement to the right of the posterior cervical spine.  Limbs showed no deformities, and had equal range of motion, with strength of 4+.  Posture and gait were intact.  The position of the head was midline.  Curvature of the spine was normal.  The Veteran had symmetry in appearance and in the rhythm and spinal motion.  The range of motion of the cervical spine included flexion from zero to 38 degrees; extension from zero to 36 degrees; and left and right lateral rotation from zero to 72 degrees and 68 degrees, respectively.  The spine did not have pain on motion.  Repetitive range of motion testing was performed, showing the Veteran had pain, which caused the range of motion to decrease by 5 to 10 degrees during right lateral flexion.  The Veteran had objective evidence of painful motion during the right lateral flexion with spasm, weakness, and tenderness. There was no abnormal posture or fixed deformity or abnormality of the cervical spine musculature.

Motor examination of the biceps showed muscle atrophy: the right bicep was 38 cm. and the left bicep was 36 cm.  There were no pathologic reflex, the deep tendon and cutaneous reflexes were intact. The Veteran was positive for Lasegue's sign bilaterally and for Waddell's test.  

With respect to intervertebral disk syndrome examination, the Veteran's present neurological symptoms were noted as bilateral arm numbness.  The report noted that the Veteran had not been incapacitated from this condition for a couple of years.

The June 30, 2006 VA examination report contains conclusions that the Veteran was mobile and able to perform all activities of daily living.  He was able to drive.  The report contains a diagnosis of cervical spine degenerative disc disease with radiculopathy.  

Private treatment records dated in March 2010 show that the Veteran had multilevel cervical spondylitic disease; and had solid fusion at C5-6, multilevel osteophytosis and some cord compression and neuroforaminal narrowing shown.  He reported symptoms of intractable neck pain with intermittent medial scapular radiation with extension down the upper extremities.  Private treatment records show that the Veteran underwent cervical spine surgery in June 2010 in treatment of status post cervical fusion with possible pseudoarthrosis with cervical spondylitic myelopathy.  A follow-up note in February 2011 shows that the Veteran reported he was doing remarkably well and was pleased with the results of the surgery.  He reported he was ambulating without difficulty and had good range of motion, with no subjective motor weakness.

The report of a February 2011 VA cervical spine examination shows that the Veteran reported that, since his June 2010 surgery, his neck pain at C3-7 had improved but continued to have pain and tightness above the C3 level.  On review of systems, the Veteran reported he had no paresthesias.  He did have unsteadiness and falls unrelated to the cervical spine, but he felt that he was occasionally dizzy because of the neck problem and had episodes of falls.  The Veteran reported symptoms of fatigue, decreased motion, stiffness, weakness, spasm, and cervical spine pain, worse on the right side, that radiates to the bilateral hands.  The pain was severe, lasting hours with radiation from the cervical spine to both shoulders and down to the hands.  The Veteran reported he had no limitation to walking, and he used a cane and brace as needed for bad pain, and used a soft collar for the neck at night.  He had not had incapacitating episodes.

On examination, the Veteran's gait, posture, and head position was normal, with symmetry in appearance.  The Veteran had no abnormal spinal curvatures.  The Veteran had cervical spine ankylosis of the entire cervical spine, with the position of the cervical spine in extension.  The examiner recorded that there were no indications of unfavorable ankylosis.  The examiner commented that this straightening of the expected cervical lordotic curvature was likely related to a postsurgical change.

Examination of the cervical sacrospinalis muscles showed bilateral: spasm, atrophy, guarding, pain with motion, tenderness, and weakness.  Active cervical spine range of motion showed findings of flexion from zero to 30 degrees; extension from zero to 20 degrees; left lateral flexion and rotation were to 30 and 50 degrees, respectively; right lateral flexion and rotation were to 20 and 35 degrees, respectively.  There was objective evidence of pain on active range of motion.  

There was additional limitation with repetitive motion, and objective evidence of pain following repetitive motion, due to pain.  The range of motion after repetitive motion included findings of flexion from zero to 25 degrees; extension from zero to 15 degrees; left lateral flexion and rotation were to 25 and 45 degrees, respectively; right lateral flexion and rotation were to 15 and 30 degrees, respectively.

X-ray findings during the February 2011 VA cervical spine examination included: posterior pedicle screw and rod fusion demonstrated at the C3 through C7 levels; there is bony fusion across the C5-6 disk space; Veteran is status post C3 through C6 laminectomy; there is straightening and mild reversal of the expected cervical lordotic curvature; mild disk space narrowing at C3-4 and C4-5, and advanced disk space narrowing at C6-7; bony neuroforaminal encroachment demonstrated bilaterally at the C6-7 level.

A March 2011 addendum to the February 2011 VA examination contains findings that there was measurable movement of the cervical spine as noted in the range of motion measurements of the examination; and therefore, there was no true ankylosis of the cervical spine as there was movement of C2-C3 joint and rotation achieved with C1 on C2. 

1.  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

The records on file do not show any incapacitating episodes during the period beginning from June 30, 2006 so as to warrant an evaluation on that basis in excess of the existing 30 percent in effect for the period from June 30, 2006.  The evidence on file does not show that for any part of the appeal that there are incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  As reflected in the two VA examination reports during the relevant period and in other medical records on file, there is no evidence of incapacitating episodes during the period from June 30, 2006.  

Thus, an evaluation in excess of the existing 30 percent in effect from June 30, 2006, is not warranted at any time during the appeal period on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

2.  Musculoskeletal Cervical Spine Disability Evaluation Based on Range of Motion

The Board has reviewed the pertinent competent evidence of record throughout the appeal period from June 30, 2006 with respect to range of motion, which includes evidence of cervical spine ankylosis of the entire cervical spine, with the position of the cervical spine in extension, with no indications of unfavorable ankylosis.  As reflected in the February 2011 VA examination report and the remainder of the medical evidence on file, there is, however, no evidence that the Veteran's cervical spine disorder results in unfavorable conditions such as difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the coastal margin on the abdomen or other conditions listed in Note (5) of the General Rating Formula for Diseases and Injuries of the Spine. 

The evidence on file material to the issue of the rating on the basis of range of motion of the lumbar spine, for the period from June 30, 2006, is contained in the reports of VA examination of the spine conducted on June 30, 2006 and February 2011 and in VA and private treatment records.   

Notwithstanding the February 2011 VA examination finding of cervical spine ankylosis of the entire cervical spine, these records reflect some extent of range of motion on testing.  At the February 2011 VA examination, active cervical spine range of motion showed findings of flexion from zero to 30 degrees; extension from zero to 20 degrees; left lateral flexion and rotation were to 30 and 50 degrees, respectively; right lateral flexion and rotation were to 20 and 35 degrees, respectively.  Although these findings reflect limitation of motion, and additional limitation with repetition due to pain, these findings are not productive of ankylosis of the entire cervical spine, so as to warrant a disability rating in excess of the existing 30 percent on the basis of range of motion.

Further, the March 2011 addendum to the February 2011 VA examination clarifies that there was no true ankylosis of the cervical spine at the time of that examination.   Also, the private treatment records dated in 2010 show no findings of unfavorable ankylosis of the entire cervical spine even just prior to the June 2010 surgery, and in February 2011 the Veteran reported he had a good range of motion with no subjective motor weakness. 

From June 30, 2006, the evidence does not show that the symptoms are productive of unfavorable ankylosis of the entire cervical spine so as to warrant assigning the disability a 40 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  On that basis a higher rating during that period is not warranted based on range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

3.  Associated Neurologic Abnormality

As provided in Note (1), the Board is to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).  However, the evaluation of the Veteran's left ulnar and medial nerve entrapment and right ulnar and medial nerve entrapment, both of which are associated with the degenerative disc disease of the cervical spine, have been service connected, have been rated, are not  part of the appeal, and are not for consideration.

The Veteran has not asserted having any other objective neurologic abnormalities associated with the cervical spine disability, so as to warrant a separate evaluation on that account.  

4.  Conclusion

The preponderance of the evidence is against the grant of an initial schedular disability rating for degenerative disc disease of the cervical spine, status post fusion, in excess of 30 percent for the period from June 30, 2006; there is no doubt to be resolved; and a higher rating is not warranted at any time. 

II.  Extra-Schedular Evaluations

In October 2011 the Board previously remanded the case to the RO for submission of the Veteran's claim to VA's Director of Compensation for consideration of an extraschedular rating for the service-connected cervical spine disability.
 
In a November 2012 decision, the Director, Compensation Service, determined that a 10 percent extra-schedular rating was warranted for the period prior to June 30, 2006, but that effective June 30, 2006, the rating schedule criteria reasonably describes the cervical spine disability level and symptomatology, and the assigned rating was adequate.

In a November 2012 rating decision, the RO increased the assigned rating for the cervical spine disability from 10 to 20 percent on the basis of extra-schedular evaluation for the period prior to June 30, 2006; and denied any increase on that basis for the period thereafter.

Extra-schedular ratings are provided for under 38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating.  An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
 
The Veteran has not described any unusual or exceptional features associated with his cervical spine disability at any time during the pending claim that would warrant any additional extra-schedular evaluation prior to June 30, 2006, or that would warrant an extra-schedular evaluation from that date.  

The Veteran has not described any unusual or exceptional features associated with his cervical spine disability that are not now adequately evaluated, either on a schedular or extra-schedular basis, for the periods prior to or from June 22, 2006.  

There is no basis for any further staged rating on an extra-schedular basis pursuant to Hart.  The preponderance of the evidence is against the grant of further extra-schedular rating by the Board; there is no doubt to be resolved; and further extra-schedular rating is not warranted at any time. 


ORDER

Entitlement to an initial schedular disability rating for degenerative disc disease of the cervical spine, status post fusion, in excess of 30 percent for the period from June 30, 2006, is denied.

Entitlement to an extra-schedular evaluation in excess of 10 percent for cervical spine disability for the period prior to June 22, 2006, is denied.

Entitlement to an extra-schedular evaluation for cervical spine disability for the period from June 22, 2006 is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


